PER CURIAM:
Jose F. Reuter appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reuter v. Washington County Supervisors, No. 1:06-cv-00334-CCB (D.Md. Aug. 30, 2006). We further grant Reuter’s unopposed motion to dismiss Paul Theodoni, M.D., as a party to the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.